Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-2 and 4-10 are pending.  Claims 2 and 4-8 are the subject of this FINAL Office Action.  Claims 1 and 9-10 are withdrawn.  

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 2, 4-6 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DUTHI (US 2014/0255272).
As to claims 2, 5 and 8, DUTHIE teaches kits comprising reagent comprising alkali and 20% glycerol (paras. 0029-31).  As to the preamble language “[a] reagent for processing a biological sample containing nucleic acids for use in analysis, comprising an amount of alkali and a glycerol capable of effectively lysing the sample, releasing the nucleic acids, inactivating PCR inhibitors, and preserving the nucleic acids at ambient temperatures for use in analysis,” this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  The body of independent claim 2 only set forth a composition/reagent comprising any generic alkali, and a glycerol is at a concentration from 10% to 25%.  The alkali must be merely “capable of maintaining the pH of the reagent from pH 12 to pH 13.8,” which encompasses all alkali/bases.  See e.g. DUTHIE, paras. 0029, 0031.
As to claim 4, DUTHIE teaches NaOH (paras. 0027, 0033).
As to claim 6, DUTHIE teaches detergents (para. 0029).
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply 05/05/2022 because the preamble fails to distinguish over the prior art compositions; and describing what a base is capable of fails to distinguish that base.  
Moreover, preambles describing the use of an invention generally do not limit the claims because the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. In re Gardiner, 36 C.C.P.A. 748, 171 F.2d 313, 315–16, 80 USPQ 99, 101 (1948) (‘It is trite to state that the patentability of apparatus claims must be shown in the structure claimed and not merely upon a use, function, or result thereof.’). Indeed, ‘[t]he inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’ Roberts v. Ryer, 91 U.S. 150, 157, 23 L.Ed. 267 (1875). More specifically, this means that a patent grants the right to exclude others from making, using, selling, offering to sale, or importing the claimed apparatus or composition for any use of that apparatus or composition, whether or not the patentee envisioned such use. See 35 U.S.C. § 271 (1994). . . . this principle does not mean that apparatus claims necessarily prevent a subsequent inventor from obtaining a patent on a new method of using the apparatus where that new method is useful and nonobvious.
Perhaps a hypothetical best illustrates these principles: Inventor A invents a shoe polish for shining shoes (which, for the sake of example, is novel, useful, and nonobvious). Inventor A receives a patent having composition claims for shoe polish. Indeed, the preamble of these hypothetical claims recites ‘a composition for polishing shoes.’ Clearly, Inventor B could not later secure a patent with composition claims on the same composition because it would not be novel. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir.1997). Likewise, Inventor B could not secure claims on the method of using the composition for shining shoes because the use is not a ‘new use’ of the composition but, rather, the same use shining shoes. See [Bristol–Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1375, 58 USPQ2d 1508, 1513 (Fed.Cir.2001)]; In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed.Cir.1986).
Suppose Inventor B discovers that the polish also repels water when rubbed onto shoes. Inventor B could not likely claim a method of using the polish to repel water on shoes because repelling water is inherent in the normal use of the polish to shine shoes. Id. at 1326 (‘[I]f a previously patented device, in its normal and usual *810 operation, will perform the function [claimed] in a subsequent [ ] process patent, then such [ ] process patent [is] ... anticipated by the former patented device.’ ‘) (quoting In re Ackenbach, 18 C.C.P.A. 769, 45 F.2d 437, 439, 7 USPQ 268, 270 (CCPA 1930)); see also Bristol–Myers, 246 F.3d at 1375. In other words, Inventor B has not invented a ‘new’ use by rubbing polish on shoes to repel water. Upon discovering, however, that the polish composition grows hair when rubbed on bare human skin, Inventor B can likely obtain method claims directed to the new use of the composition to grow hair. See 35 U.S.C. § 101 (1994) (‘Whoever invents or discovers any new and useful process ... may obtain a patent therefor.’); 35 U.S.C. § 100(b) (1994) (‘The term ‘process' means process, art or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material.’). Hence, while Inventor B may obtain a blocking patent on the use of Inventor A's composition to grow hair, this method patent does not bestow on Inventor B any right with respect to the patented composition. Even though Inventor A's claim recites ‘a composition for polishing shoes,’ Inventor B cannot invoke this use limitation to limit Inventor A's composition claim because that preamble phrase states a use or purpose of the composition and does not impose a limit on Inventor A's claim.

Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808-10 (Fed. Cir. 2002).
	Furthermore, it is axiomatic that claims are construed more broadly during ex parte prosecution than during infringement proceedings, as in Pitney Bowes.  During prosecution before the USPTO, claims are to be given their broadest reasonable interpretation consistent with the Specification as it would be interpreted by one of ordinary skill in the art. In re American Academy of Science Tech Center, 367 F.3d 1359, 1364 (Fed. Cir. 2004).  “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous [because] [o]nly in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”  In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989).  Moreover, it is during prosecution that applicants have “the opportunity to amend the claims to obtain more precise claim coverage.” American Academy, 367 F.3d at 1364.  In other words, the preamble intended use standard used during prosecution is even more demanding than the standard used in case law; thus, Applicants must use the body of the claim to fully set forth the required structure of the kit/composition claims.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability.  See In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973).  Furthermore, "inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312 F.2d at 940.

The Office gives no patentable weight to the words " for processing a biological sample containing nucleic acids for use in analysis of the nucleic acids" in the preamble of independent claim 2.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,1305 (Fed. Cir. 1999):
If . . . the body of the claim fully and intrinsically sets forth the complete invention, including all of its limitations, and the preamble offers no distinct definition of any of the claimed invention's limitations, but rather merely states, for example, the purpose or intended use of the invention, then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.

Moreover "the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure."  Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002).  Thus, "recitation of a new intended use for an old product does not make a claim to that old product patentable."  In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997).
As to “wherein the alkali is capable of maintaining the pH of the reagent from pH 12 to pH 13.8,” as admitted by Applicants, “BES B requires a base that operates in the pH range 9-12” which includes 12 as recited in the claimed range.  This arguments fails.
Finally, Applicants seem to attempt to provide unexpected results, but fail to meet the requirements of doing so.  Specifically, Applicants must: (a) identify the closest prior art; (b) compare their results to the closest prior art; and (c) demonstrate unexpected results that are (d) commensurate in scope with the claims.  See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995) (“Mere improvement in properties does not always suffice to show unexpected results”); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) (“It is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference”); In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art”); MPEP § 716.  Mere conclusory statements will not suffice because as noted by the Federal Circuit, attorney argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997); In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (“Mere argument or conclusory statements in the specification does not suffice”).  Applicants fail to do so; thus, these arguments fail.
In sum, the anticipation rejections are maintained.

Claim Rejection - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over DUTHIE, in view of WO 2014/018195.
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar contaminant controls in nucleic acid lysis such as PVP to the lysis solutions of DUTHIE to reduce contaminant interference with downstream assays with a reasonable expectation of success.  
	As to claim 2, DUTHIE teaches the elements of this claims as explained above.
	DUTHIE does not explicitly teach PVP.
	However, WO 2014/018195 demonstrates that PVP was regularly used with success in extraction solutions to prevent unwanted contamination (paras. 0041-43).  
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar PVP to familiar solutions to achieve known results with a reasonable expectation of success.
Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 05/05/2022 because Applicants fail to address the arguments as to obviousness.  Specifically, WO 2014/018195 was cited to demonstrate “that PVP was regularly used with success in extraction solutions to prevent unwanted contamination.”  Instead, Applicants argue that DUTHIE fails to disclose the recited pH range and glycerol content, and WO 2014/018195 has a much higher glycerol content such that the references are incapable of being combined.  Applicants miss the forest for the trees.  Examiners can take into account “the background knowledge possessed by a person having ordinary skill in the art.” KSR, 550 U.S. at 418. “It is well-established that a determination of obviousness based on teachings from multiple references does not require an actual, physical substitution of elements. . . . Rather, the test for obviousness is what the combined teachings of the references would have suggested to those having ordinary skill in the art.” In re Mouttet, 686 F.3d 1322, 1332-33 (Fed. Cir. 2012).  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference . . . . Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  WO 2014/018195 was cited to demonstrate the routine use of PVP in molecular biology to reduce contaminant interference with downstream assays.  That’s all.  Applicants arguments that WO 2014/018195 teaches much different glycerol levels than DUTHIE misses the point: PVP was a very familiar chemical used routinely with success in the molecular biology arts to reduce contaminant interference with downstream assays.  Thus, the claims remain rejected as obvious.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/           Primary Examiner, Art Unit 1637